
	

113 HR 4922 IH: GI Internship Program Act
U.S. House of Representatives
2014-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4922
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2014
			Mr. Schneider introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize veterans who are entitled to educational
			 assistance under the Post-9/11 Educational Assistance Program of the
			 Department of Veterans Affairs to use such entitlement to participate in a
			 career transition internship program for veterans.
	
	
		1.Short titleThis Act may be cited as the GI Internship Program Act.
		2.Program on provision of career transition services to young veterans
			(a)In generalSubchapter II of chapter 33 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					3320.Career transition internship program
						(a)In generalThe internship program described in subsection (b) shall be deemed to be an approved program of
			 education for purposes of this chapter.
						(b)Internship programThe Secretary of Veterans Affairs shall establish a program to match individuals entitled to
			 educational assistance under this chapter with eligible employers
			 providing internships for the purpose of—
							(1)providing such individuals with work experience in the civilian sector;
							(2)addressing the growing skills gap in the United States economy;
							(3)increasing the marketable skills of such individuals; and
							(4)assisting such individuals in obtaining long-term employment.
							(c)Eligible employers
							(1)In generalFor purposes of the program, an eligible employer is an employer determined by the Secretary to
			 meet such criteria for participation in the program as the Secretary shall
			 establish for purposes of the program.
							(2)Past performance on certain mattersThe criteria established by the Secretary under paragraph (1) may include past performance of an
			 employer with respect to the following:
								(A)Job training, basic skills training, and related activities.
								(B)Financial accountability.
								(C)Demonstrated need to hire, desire to grow, and plan to grow.
								(D)Demonstrated high potential for growth and long-term job creation.
								(3)For-profit and not-for-profit employersThe employers determined by the Secretary to be eligible employers under paragraph (1) may include
			 both for-profit and not-for-profit employers.
							(4)Small business concernsIn determining employers to be eligible employers under paragraph (1), the Secretary shall ensure
			 that small business concerns (under the meaning given that term under
			 section 3(a) of the Small Business Act (15 U.S.C. 632(a))) are afforded
			 opportunities to participate in the program.
							(5)ManufacturingIn determining employers to be eligible employers under paragraph (1), the Secretary shall give
			 special consideration to employers in the manufacturing sector.
							(6)ExclusionsThe following employers may not be determined to be eligible employers under paragraph (1):
								(A)An agency of the Federal Government or a State or local government.
								(B)An employer that has previously participated in the program and, as determined by the Secretary,
			 failed to abide by any requirement of the program.
								(C)An employer that cannot give an assurance to the Secretary at the time of application for
			 participation in the program under subsection (f), and in such manner as
			 the Secretary shall specify pursuant to that subsection, on each matter as
			 follows:
									(i)That the employer has not been investigated or subject to a case or action by the Federal Trade
			 Commission during the 180-day period ending on the date the employer would
			 otherwise commence participation in the program.
									(ii)That the employer has been in good standing with a State business bureau during the period
			 described in clause (i).
									(iii)That the employer is not delinquent with respect to payment of any taxes or employer contributions
			 described under sections 3301 and 3302(a)(1) of the Internal Revenue Code
			 of 1986 (26 U.S.C. 3301 and 3302(a)(1)).
									(iv)That the employer would not request the placement of an additional eligible individual under the
			 program, if after such additional placement, the number of eligible
			 individuals placed in internships at such employer under the program would
			 constitute more than 10 percent of the eligible employer’s workforce. For
			 purposes of the previous sentence, being an intern under the program
			 placed at an employer shall be considered part of the employer’s
			 workforce.
									(v)That the employer has the intention of retaining eligible participants after such participants have
			 completed participation in the program.
									(d)Internships
							(1)In generalFor each individual entitled to educational assistance under this chapter whom the Secretary
			 approves for participation in the program established under subsection
			 (b), the Secretary shall attempt to place such individual in an internship
			 on a full-time basis with an eligible employer that the Secretary has
			 approved for participation in the program. For each month such an
			 individual participates in such an internship on a full-time basis, the
			 Secretary shall pay to the individual the amount of educational assistance
			 described in section 3313(g)(3)(B) of this title.
							(2)DurationEach internship under the program shall be for a period of at least 180 days but not more than one
			 year.
							(3)Employment statusFor purposes of the Patient Protection and Affordable Care Act (Public Law 111–148), an individual
			 placed in an internship with an eligible employer under the program shall
			 be considered an employee of the Department of Veterans Affairs and not
			 the eligible employer during the period of such internship under the
			 program.
							(4)Relation to other federal assistanceNotwithstanding any other provision of law, pay received by an individual under this subsection may
			 not be used in any calculation to determine the eligibility of such
			 individual for any Federal program for the purpose of obtaining child care
			 assistance.
							(5)CertificationFor each month that an individual participates in an internship under the program established by
			 subsection (b), the individual and the eligible employer providing the
			 internship shall submit to the Secretary certification that the individual
			 worked at least 35 hours each week for the eligible employer performing
			 functions that provided the individual with valuable experience.
							(e)Participation
							(1)Application
								(A)In generalAn eligible employer or individual seeking to participate in the program shall submit to the
			 Secretary an application therefor at such time, in such manner, and
			 containing such information as the Secretary shall specify.
								(B)Requirements for eligible employersAn application submitted by an eligible employer under subparagraph (A) shall include a
			 certification or other information, in such form and manner as the
			 Secretary shall specify, on each of the assurances required by subsection
			 (c)(5)(C), including the assurance that the employer has the intention of
			 retaining eligible participants after they have completed participation in
			 the program as provided in clause (v) of that subsection.
								(2)Time of application for certain eligible individualsA member of the Armed Forces on active duty who expects to be entitled for educational assistance
			 under this chapter may submit an application to participate in the program
			 not earlier than 180 days before the date on which the member expects to
			 be discharged or released from the Armed Forces.
							(3)SelectionThe Secretary shall review each application submitted by an applicant under paragraph (1) and
			 approve or disapprove the applicant for participation in the program.
							(f)Outreach
							(1)In generalThe Secretary of Veterans Affairs and the Secretary of Labor shall jointly carry out a program of
			 outreach to inform eligible employers and eligible individuals about the
			 program and the benefits of participating in the program.
							(2)Internet portalThe Secretary of Veterans Affairs and the Secretary of Labor shall work together to create and
			 publicize an Internet website to serve as a portal for eligible
			 individuals and eligible employers to learn about the program and apply.
							(3)Included locations and groupsThe Secretary of Veterans Affairs and the Secretary of Labor shall ensure that any outreach program
			 and activities conducted under paragraph (1) include, to the extent
			 practicable, rural communities, tribal lands of the United States, Native
			 Americans, and tribal organizations (as defined in section 3765 of title
			 38, United States Code).
							(g)Minimization of burdens on participating employersThe Secretary shall take such measures as may be necessary to minimize administrative burdens
			 incurred by eligible employers due to participation in the program and to
			 ensure that employer participation in the program is at no cost to the
			 employer.
						(h)Reports
							(1)In generalNot later than 45 days after the completion of the first year of the program and not later than 90
			 days after the completion of the second and third years of the program,
			 the Secretary shall submit to Congress a report on the program.
							(2)ContentsEach report submitted under paragraph (1) shall include the following:
								(A)An evaluation of the program.
								(B)The number and characteristics of participants in the program.
								(C)The number and types of internships in which individuals were placed under the program.
								(D)The number of individuals who obtained long-term full-time unsubsidized employment positions after
			 participation in the program, the hourly wage and nature of such
			 employment, and if available, whether such individuals were still employed
			 in such positions three months after obtaining such positions.
								(E)An assessment of the effect of the program on earnings of the individuals who participated and the
			 employment of such individuals.
								(F)Such recommendations for legislative and administrative action as the Secretary may have to improve
			 the program, to expand the program, or to improve the employment of
			 individuals entitled to educational assistance under this chapter.
								.
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 3319 the following new item:
				
					
						3320. Career transition internship program..
			
